ACCEPTED
                                                                                                               04-15-00318-CV
                                                                                                 FOURTH COURT OF APPEALS
                                                                                                        SAN ANTONIO, TEXAS
                                                                                                        11/17/2015 10:24:53 AM
                                                                                R. RUSSELL HOLLENBECK           KEITH HOTTLE
                                                                                hollenbeck@wrightclose.com              CLERK

                                                                                Board Certified Civil Appellate Law
                                                                                Texas Board of Legal Specialization

                                                                                         FILED IN
                                                                                  4th COURT OF APPEALS
                                        November 17, 2015                          SAN ANTONIO, TEXAS
                                                                                 11/17/2015 10:24:53 AM
                                                                                    KEITH E. HOTTLE
Via Electronic Submission                                                                 Clerk
Hon. Keith H. Hottle, Clerk
Fourth Court of Appeals
300 Dolorosa, Suite 3200
San Antonio, Texas 78205

      Re:     No. 04-15-00318-CV; Gemini Insurance Company and Berkley Oil
              and Gas Specialty Services, LLC v. Drilling Risk Management, Inc.;
              In the Fourth Court of Appeals, San Antonio, Texas.

Dear Mr. Hottle:

      The undersigned is counsel for Appellants in the above-referenced matter.
Please consider this correspondence as an Amended Certificate of Compliance for
Appellants’ recently filed brief, which incorrectly noted that the brief contained
15,749 words.

      In fact, the undersigned certifies that Appellants’ brief is in compliance with
Texas Rule of Appellate Procedure 9.4 because it contains 14,977 words and has
been prepared in a proportionally spaced typeface using Microsoft Word 2007 in
14-point Times New Roman font for text and 12-point Times New Roman font for
footnotes, which meets the typeface requirements.

       A copy of this correspondence is being forward to all counsel. Please do not
hesitate to contact me if you have any questions or need additional information.

                                                    Yours very truly,

                                                    /s/ R. Russell Hollenbeck
                                                    R. Russell Hollenbeck


RRH:jcr
                                          WRIGHT & CLOSE, LLP
          ONE RIVERWAY, SUITE 2200, HOUSTON, TEXAS 77056  TEL: 713.572.4321  FAX: 713.572.4320
Hon. Keith H. Hottle, Clerk
The Fourth District Court of Appeals
November 17, 2015
Page 2


   cc via electronic submission:

   Catherine M. Stone
   LANGLEY & BANACK, INC.
   745 E. Mulberry Avenue, Suite 900
   San Antonio, Texas 78212
   cstone@langleybanack.com

   Steve Skarnulis
   Charles J. Cain
   CAIN & SKARNULIS, LLP
   400 W. 15th Street, Suite 900
   Austin, Texas 78701
   skarnulis@cstrial.com
   ccain@cstrial.com